Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 153-176 are pending and have been examined.
Priority
This application, Serial No. 16/814,076 (PGPub: US2020/0215255) was filed 03/10/2020. This application is a CONTINUATION of US 16/032,219 filed 07/11/2018 and now US Patent 10,610,635, which is a CONTINUATION of US 15/493,273 filed 04/21/2017 and now US Patent 10,022,486, which is a CONTINUATION of US 14/291,435 filed 05/30/2014 and now US Patent 9,649,425, which is a DIVISIONAL of US 13/200,496 filed 09/23/2011 and now US Patent 8,747,347, which is a CONTINUATION of 13/135,130 filed 06/24/2011 and now US Patent 8,753,309. 
Information Disclosure Statements
The Information Disclosure Statement filed 03/26/2020 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 153 and 159-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7-9 of U.S. Patent No. 10,610,635 (hereinafter Patent 635).
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 635 recites a device, comprising: a quasi-planar substrate; one or more cell bays on the quasi-planar substrate, each cell bay including one or more fixed effector molecules and configured to interact with one or more cells; at least one channel in fluid communication with the one or more cell bays and configured for providing passage of one or more cells proximate the one or more cell bays; at least one gate or valve coupled to at least one of the one or more cell bays and configured to provide passage of the one or more cells to at least one cell trap in the one or more cell bays; one or more sensors configured to detect at least one of binding or release from binding between the one or more fixed effector molecules and the one or more cells; at least one controller in communication with the one or more sensors configured to control at least one of the gate or valve, or the fluid channel, in response to the sensed binding or release of one or more cells from the one or more fixed effector molecules (see reference claim 1), and wherein the device further includes at least one micropump operably coupled to the controller (see reference claims 9).
Regarding claims 159-161, see claims 5 and 7-8 and, respectively, of Patent 635.
Claims 153 and 159-161 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 12, 16 and 18-20 of U.S. Patent No. 10,022,486 (hereinafter Patent 486). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 486 recites a device comprising a quasi-planar substrate; one or more cell bays on the quasi-planar substrate, each cell bay including two or more fixed or laterally-mobile effector molecules at least partially embedded within a membrane structure and configured to interact with one or more cells;  at least one channel in fluid communication with the one or more cell bays and configured for providing passage of the one or more cells proximate the one or more cell bays to at least one cell trap where cells can be removed; at least one gate or valve coupled to at least one of the one or more cell bays and configured to provide passage to the at least one cell trap; one or more sensors configured to detect at least one of binding or release from binding between the two or more fixed or laterally-mobile effector molecules of the membrane structure and the one or more cells in the channel; at least one controller in communication with the one or more sensors configured to control at least one of the gate or valve, or the fluid channel, in response to the sensed binding or release from the two or more fixed or laterally-mobile effector molecules (see reference claims 1 and 12) and further wherein the device includes at least one micropump operably coupled to the controller (see reference claims 9 and 20).
Regarding claims 159-161, see claims 5 and 7-8, respectively, or alternatively, claims 16 and 18-19, respectively, of Patent 635.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 153-167 and 170-176 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chiu et al. (US 2006/0234298, Pub Date: 10/19/2006, hereinafter “Chiu”).
Regarding claims 153, 161 and 167, Chiu teaches throughout the publication a microfluidic chip and method (abstract) comprising: 
receiving a fluid sample into a fluid circuit included a plurality of channels (see for example, Figures 2; paragraph 0187, microchannels used to deliver solutions to one or more sensors within the sensor chamber; paragraph 0229, microchannels enable the programmable delivery of a ligand to the sensors comprising receptors), wherein the channels include a quasi-planar substrate (paragraph 0142) having one or more laterally-mobile effector molecule types at least partially embedded within the quasi-planar substrate (paragraph 0146, molecules immobilized on a substrate; paragraph 0162, receptors associated with lipid bilayer membranes or immobilized on a substrate; paragraph 0142, substrate with receptors is configured for movement via the positioner that is capable of moving the substrate, sensor or cell in an x, y, or z direction); 
at least one sensor, such as an electrical detector, affixed to the microfluidic chip for sensing interaction of cells from the fluid sample with at least one of the one or more laterally-mobile effector molecules types (paragraph 0021, detecting responses of a sensor in the chamber; paragraphs 0092-0093, responses are detected from the exposure of the sensor chamber to solutions of chemicals or compounds; paragraphs 0211 and 0251-0252);
at least one microfluidic pump affixed to the microfluidic chip for pumping the fluid sample through channels within the circuit (paragraph 0023);
at least one controller (paragraphs 0211; paragraphs 0085, 0251 and 0256-0257, scanning mechanism controlled by the processor and based on feedback signals from the responses of the sensors in the sensor chamber) operably connected to the at least one sensor and the at least one microfluidic pump to sending signals from the controller to the pump in response to the signal from the sensor (paragraphs 0251, scanning mechanism is based on real-time feedback from the sensor responses and controlled by the processor in order to move the channels and sensors at different speeds or different directions for exposure; paragraph 0277, pressure is applied to the microchannel for solution introduction and after incubation of the compound and the sensors within the sensor chamber to allow interaction between the molecules, the solution can be removed and the next compound can be delivered to the sensor chamber; paragraph 0156, controller controls the exposure time, concentrations, pressure, and exchange of solution on the sensor).
Regarding claims 154 and 170, Chiu teaches the chip wherein the fluid circuit is part of a micropattern array including a plurality of fluid circuits (see Figures 2; paragraph 0082).
Regarding claim 155, Chiu teaches the chip wherein the fluid circuit comprises: interconnected channels; and single cell bays (paragraph 0105, channels and reservoirs).
Regarding claim 156, Chiu teaches the chip wherein the fluid circuit comprises: a first channel; a first cell bay connected to the first channel; a second channel; a second cell bay connected to the second channel; and a cell collection trap (see Figures 2).
Regarding claim 157, Chiu teaches the chip wherein the quasi-planar substrate comprises: a first region including a first laterally-mobile effector molecule type; and a second region including a second laterally-mobile effector molecule type (paragraph 0145, sensor chamber comprises multiple walls surrounding the base; paragraph 0036, the base of the chamber can comprise one or more depressions in which the cells of the sensor can be placed).
Regarding claim 158, Chiu teaches the microfluidic chip wherein at least one of the one or more laterally-mobile effector molecule types is configured to interact with one or more cell types (paragraph 0138; paragraph 0329, large number of different molecules and compound delivered to a sensor comprising target molecules).
Regarding claim 159, Chiu teaches the microfluidic chip wherein at least one of the one or more laterally-mobile effector molecule types comprises: a ligand molecule, a receptor molecule (paragraph 0162).
Regarding claim 160, Chiu teaches the microfluidic chip wherein at least one of the one or more laterally-mobile effector molecule types comprises: at least one of an integral membrane protein, glycophosphatidylinositol-anchored protein, fusion protein, conjugated protein, aptamer or polymer (paragraphs 0196-0199).
Regarding claim 162, Chiu teaches the microfluidic chip of claim 153, wherein the at least one sensor is configured to detect a location of a portion of the one or more laterally-mobile effector molecule types (paragraphs 0184-0185).
Regarding claim 163, Chiu teaches the microfluidic chip wherein the at least one microfluidic pump affixed to the fluid circuit is configured to vary fluid flow pressure within the fluid circuit in response to a signal from the controller (paragraphs 0296-0297).
Regarding claim 164, Chiu teaches the microfluidic chip wherein the controller is configured to initiate modification of at least one of the one or more laterally-mobile effector molecule types, the quasi-planar substrate, and the one or more cell types (paragraph 0251, scanning mechanism; paragraph 0277 and paragraph 0156).
Regarding claims 165 and 175, Chiu teaches the microfluidic chip wherein the controller is configured to send a control signal to the at least one microfluidic pump in response to signals received from the sensor (paragraph 0053).
Regarding claims 166 and 176, Chiu teaches the microfluidic chip comprising: at least one heating element (paragraph 0031).
Regarding claim 171, Chiu teaches the method wherein the one or more laterally-mobile effector molecule types is embedded in a lipid bilayer (paragraph 0162).
Regarding claim 172, Chiu teaches the method wherein the sensing interaction includes optical sensing (paragraph 0037).
Regarding claim 173, Chiu teaches the method wherein the sensing interaction includes binding of one or more aptamer types to the at least one of the one or more laterally-mobile effector molecule types (paragraph 0221).
Regarding claim 174, Chiu teaches the method wherein the sensing interaction results in sending an electronic signal from the sensor (paragraphs 0251-0252).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 168-169 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiu et al. (US 2006/0234298, Pub Date: 10/19/2006, hereinafter “Chiu”), as applied to claim 167 above, and further in view of Mooney et al. (US 2008/0044900, Pub Date: 02/21/2008, hereinafter “Mooney”).
Chiu teaches the device and method as describes above wherein the sample can include a wide variety of cell types (paragraph 0015), however Chiu fails to specifically teach that the fluid sample includes dendritic cells derived from peripheral blood or alternatively cultured immune system cells.
Mooney teaches throughout the publication devices and methods for mediating active recruitment, modification and release of host cells from material thereby improving the function of cells in a scaffold (paragraph 0005). More specifically, Mooney teaches that immune cells such as T cells, B cells, or dendritic cells (DCs) of an individual are recruited into the device, primed and activated to mount an immune response against an antigen-specific target (paragraph 0021). Additionally, Mooney teaches that the cells can be derived from cord blood or from peripheral blood samples (paragraph 0155).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Chiu, immune or dendritic cells as taught by Mooney because it would have been desirable to study the mechanisms behind vaccines and cancer vaccine development (Mooney, paragraph 0022). Additionally, Chiu is generic regarding the type of cells used in the invention and therefore one skilled in the art would have been motivated to choose the appropriate type of cell based on the desired analysis to be conducted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641